Case 5:20-cr-00210-AB Document 40 Filed 12/16/20 Page 1 of 2 Page ID #:100
       Case 5:20-cr-00210-AB Document 40 Filed 12/16/20 Page 2 of 2 Page ID #:101

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES -GUILTY PLEA


cc: USPO, PSA

                                                                               00        :   50


                                                    Initials of Deputy Clerk        CB




                                CRIMINAL MINUTES - GUILTY PLEA                                Page 2 of 2
